United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waltham, MA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1614
Issued: May 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 2, 2010 appellant, through her representative, filed a timely appeal from the
May 4, 2010 merit decision of the Office of Workers’ Compensation Programs, which denied
modification of a wage-earning capacity determination.1
The Board has duly considered the matter and finds that the Office’s May 4, 2010
decision must be set aside. Once the Office issues a formal decision on wage-earning capacity,
the rating should be left in place until the claimant requests resumption of compensation for total
wage loss for more than a limited period of disability, in which instance the Office will need to
evaluate the request according to the customary criteria for modifying a formal wage-earning
capacity determination.2

1

Appellant, a 51-year-old mail processor, developed carpal tunnel syndrome in the performance of duty. She
eventually accepted a limited-duty assignment, the earnings from which, the Office found, fairly and reasonably
represented her wage-earning capacity. In a January 10, 2006 decision, the Office reduced appellant’s compensation
to zero.
2

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

Appellant claimed a recurrence of disability on March 9, 2009 when the employing
establishment withdrew her limited-duty assignment due to the National Reassessment Process.
But she returned to work around August 14, 2009, so the period of disability for which she
sought compensation was limited or closed. In such situations, the Office should adjudicate the
claim as one of recurrence.3 The Board will therefore set aside the Office’s May 4, 2010
decision and remand the case for an appropriate final decision on appellant’s recurrence claim.
IT IS HEREBY ORDERED THAT the May 4, 2010 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
order.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See id.; Sandra D. Pruitt, 57 ECAB 126 (2005) (the Office is not precluded from adjudicating a limited period
of employment-related disability when a formal wage-earning capacity determination has been issued); S.H., Docket
No. 07-755 (issued November 9, 2007). In Sharon C. Clement, supra note 2, following a wage-earning capacity
determination, the Office accepted a recurrence claim and paid compensation for a period of temporary total
disability when the claimant stopped work on the advice of her physician pending carpal tunnel surgery. The
surgeon released her to limited duty about a year after surgery. Cf. Elsie L. Price, 54 ECAB 734 (2003) (acceptance
of disability for an extended period -- five years -- was sufficient to establish that modification of the wage-earning
capacity determination was warranted).

2

